Citation Nr: 1414592	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  12-30 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease, cervical spine.

2.  Entitlement to service connection for right arm numbness, including as secondary to degenerative disc disease, cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to October 1976, and from August 1990 to May 1991.  This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah. 


FINDINGS OF FACT

In March 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to a rating in excess of 20 percent for degenerative disc disease, cervical spine, and entitlement to service connection for right arm numbness, including as secondary to degenerative disc disease, cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a rating in excess of 20 percent for degenerative disc disease, cervical spine, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for right arm numbness, including as secondary to degenerative disc disease, cervical spine, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).

With regard to the issues of entitlement to a rating in excess of 20 percent for degenerative disc disease, cervical spine, and entitlement to service connection for right arm numbness, including as secondary to degenerative disc disease, cervical spine, prior to the promulgation of a decision by the Board, the Veteran, by way of a March 2013 written statement, indicated that he wished to withdraw his entire appeal.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  As such, the Board finds that the Veteran has withdrawn the claims, and accordingly, the Board does not have jurisdiction to review the appeals as to the issues of entitlement to a rating in excess of 20 percent for degenerative disc disease, cervical spine, and entitlement to service connection for right arm numbness, including as secondary to degenerative disc disease, cervical spine, and they are dismissed.


ORDER

The claim of entitlement to a rating in excess of 20 percent for degenerative disc disease, cervical spine, is dismissed.

The claim of entitlement to service connection for right arm numbness, including as secondary to degenerative disc disease, cervical spine, is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


